Citation Nr: 1443130	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to exposure to herbicides.
 
2.  Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The October 2008 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.

The March 2009 rating decision denied entitlement to service connection for skin cancer, to include as due to Agent Orange exposure.

The Board denied both of the Veteran's claims in March 2011.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court issued a memorandum decision that, in relevant part, vacated the portion of the Board's March 2011 decision involving the peripheral neuropathy and skin cancer claims and remanded for proceedings consistent with the Court's decision.

In April 2013 and October 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required 1) to obtain the Veteran's outstanding Social Security Administration (SSA) records, and 2) to obtain a VA dermatology examination.

First, remand is required to obtain the Veteran's SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The claims file shows that the Veteran was in receipt of SSA via an award letter which indicated that the benefit was in part based upon the Veteran's back and neurologic complaints, but it does not contain any other associated medical records.  As such, remand is required to obtain the SSA records.

Second, remand is required to provide the Veteran with a VA examination for the claimed skin cancer.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)  (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the Veteran has claimed that his currently diagnosed skin cancer may be related to treatment for a skin disorder and/or sunburns suffered in service.  A review of the Veteran's service treatment records reveals that he was treated in February 1968 for complaints of a rash on his hands that appeared to be spreading over his body.  The Veteran was diagnosed with neurodermatitis that was determined to be recurrent.  The Veteran was prescribed systemic treatment.

As such, a VA examination is necessary to determine whether the Veteran's in-service diagnosis of neurodermatitis or lay statements regarding sunburns are related to his current diagnosis of skin cancer.

Also, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Additionally, appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Contact the SSA and obtain all medical records associated with the Veteran's disability award. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Notice must be provided to the Veteran and his representative. The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence. Associate all documents obtained with the claims file.

3. After any new evidence has been associated with the claims file, the Veteran should be scheduled for an appropriate in-person examination to determine the current severity and etiology of his currently diagnosed skin cancer. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin cancer was related to military service.  An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. In particular, the examiner should consider the Veteran's lay statements regarding exposure to sunburns in service as credible.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



